Citation Nr: 1543664	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the reduction of the disability rating for right knee osteoarthritis, from 20 percent to 10 percent, effective November, 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The issues of entitlement to service connection for hearing loss and for diabetes mellitus; whether new and material evidence has been received to open claims of entitlement to service connection for tinnitus, for bilateral flat feet, for a low back and left knee disabilities, claimed as secondary to service-connected right knee disabilities; and entitlement to a rating in excess of 20 percent for right knee osteoarthritis and a rating in excess of 20 percent for right knee instability have been raised by the record in statements dated January and September 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A May 2010 rating decision proposed to reduce the rating of the Veteran's right knee osteoarthritis from 20 percent to 10 percent.

2.  The proposed reduction was implemented in an August 2010 rating decision, effective November 1, 2010.

3.  The reduction of the rating for the Veteran's right knee osteoarthritis from 20 percent to 10 percent was not supported by the evidence contained in the record at the time of the reduction.



CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for right knee osteoarthritis have been met effective from November 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that the reduction of the rating from 20 percent to 10 percent, effective November 1, 2010, for right knee osteoarthritis was improper.  He specifically contends that his service-connected right knee osteoarthritis has not improved and the 20 percent rating should be restored.  In his November 2011 substantive appeal, he stated that his knee has not gotten any better and he has been scheduled for a knee replacement surgery.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  By a May 2010 rating decision, and a June 2010 notice letter to the Veteran, the RO satisfied these procedural requirements.  The Veteran did not request a hearing.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in an August 2010 rating decision, accompanied by an August 2010 notice letter; the effective date of the reduction was November 1, 2010.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

Prior to the reduction, the Veteran's 20 percent rating for right knee osteoarthritis had been in effect from January 17, 2008 through November 9, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The Veteran's right knee osteoarthritis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, based on limitation of motion.  Limitation of motion of knee joints is rated under Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent rating, and flexion that is limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent rating, and extension that is limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The 20 percent rating assigned by a July 2008 rating decision was predicated on a February 2008 VA fee-based examination showing that flexion of the Veteran's right knee was to 95 degrees, with pain starting at 90 degrees, and extension was limited to 15 degrees, with no additional loss of motion following repetitive use.  The Veteran reported symptoms of stiffness with sitting for long periods of time, constant swelling, frequent heat, occasional giving way with walking or getting down, lack of endurance during physical activity, and frequent locking.  As to the effect of the condition of the Veteran's usual occupation and daily activity, the examiner noted that the Veteran had to take frequent breaks due to pain and experienced locking and falling.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

An August 2009 VA treatment report notes that on physical examination, there were crackles on movement of the right knee, with no swelling and full range of motion.

A January 2010 VA treatment report reflects that the Veteran has had both Synvisc and cortisone injections in the past and felt that the Synvisc injections lasted longer.  Range of motion of the right knee was noted to be from 5 to 90 degrees.

In February and June 2011, the Veteran continued to complain of right knee pain, rated as 9 on a scale of 1 to 10.

In October 2011, the Veteran had consultation for right knee surgery and received knee corticosteroid injection.  He reported pain with climbing stairs and changing positions from standing to sitting and vice versa.  There was pain throughout the range of motion of the right knee.  X-rays revealed severe tricompartmental degenerative joint with valgus deformity.  The assessment was end-stage osteoarthritis of the right knee.

A January 2012 VA treatment report states that the Veteran ambulated with right hinged knee brace with significant antalgic gait.

A September 2014 VA treatment report states that the Veteran needs another operation for continuing right knee pain.  On physical examination, there was moderate joint line tenderness and limited, painful range of motion, and reduced strength with knee extension.  He received an injection treatment to the right knee.

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the August 2010 rating decision.  

It appears that the primary basis of the RO's reduction of the disability rating for right knee osteoarthritis was range of motion findings reported on VA treatment records.  To that effect, VA treatment records reflect full range of motion in the right knee in August 2009 and range of motion consisting of flexion to 90 degrees and extension to 5 degrees in January 2010.  On this basis, reduction of the rating to 10 percent was implemented in an August 2010 rating decision, effective November 1, 2010.

Although the August 2009 and January 2010 VA treatment records showed that the Veteran's right knee extension was better than at the previous February 2008 VA fee-based examination, there is no indication that the more recent findings were a better reflection of the Veteran's actual level of disability.

Moreover, even assuming for the sake of argument that the range of motion findings in August 2009 and January 2010 did show that the Veteran no longer met the criteria for a 20 percent rating under Diagnostic Code 5261, that fact, in and of itself, would not justify the reduction.  Rather, as set forth above, in order to warrant a reduction, the evidence must show that the Veteran's service-connected right knee disability actually improved.  In this case, the Board finds that the record is not sufficient to support a finding that greater range of motion reflected in August 2009 and January 2010 reflected an actual improvement in the disability as well as an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Aside from the greater range of motion, these treatment reports provide no information regarding the functional aspect of the right knee disability.

Although not of record at the time of the rating reduction, the Board nevertheless notes as an aside that additional evidence subsequently received by the RO included VA treatment records which reflect that despite the better range of motion noted in August 2009 and January 2010, the Veteran continued to experience severe right knee pain.  In October 2011, he reported pain with climbing stairs and changing positions, and on clinical examination, there was pain throughout the range of motion of the right knee.  In September 2014, reduced strength with knee extension was shown.  To that effect, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

This evidence also reflects that the Veteran's right knee osteoarthritis progressed to such extent that another operation was recommended.  The assessment was end-stage osteoarthritis of the right knee.

Given these factors, the Board finds the record did not show an actual improvement in the Veteran's service-connected right knee osteoarthritis and his ability to function under the ordinary conditions of life and work, warranting the reduction from 20 percent to 10 percent as no information regarding the functional aspect of the right knee disability was considered other than range of motion findings.  Accordingly, the Board finds that the reduction of the Veteran's disability rating for his service-connected right knee osteoarthritis was not appropriate, and the 20 percent disability rating is restored.


	(CONTINUED ON NEXT PAGE)



ORDER

A reduction of the rating for the Veteran's right knee osteoarthritis from 20 percent to 10 percent was not proper; the 20 percent rating is restored effective November 1, 2010.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


